Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SENTINEL GROUP FUNDS, INC. ARTICLES SUPPLEMENTARY SENTINEL GROUP FUNDS, INC., a Maryland corporation registered as an open-end management investment company under the Investment Company Act of 1940 (Corporation), hereby certifies to the State Department of Assessments and Taxation of Maryland (SDAT) that: FIRST: Pursuant to the authority expressly vested in the Board of Directors of the Corporation (Board of Directors) by Section 2-208.1 of the Maryland General Corporation Law (MGCL) and the charter of the Corporation (Charter), the Board of Directors at a meeting duly convened and held, adopted resolutions reclassifying and designating 1. 40,000,000 of the authorized but unissued shares of Common Stock, par value $.01 per share (Common Stock), of the Corporation classified and designated as Sentinel Capital Opportunity Fund Class A are re-classified as shares of authorized but unissued Common Stock without further classification or designation as to class or series. 2. 40,000,000 of the authorized but unissued shares of Common Stock of the Corporation classified and designated as Sentinel Capital Opportunity Fund Class B are re-classified as shares of authorized but unissued Common Stock without further classification or designation as to class or series. 3. 40,000,000 of the authorized but unissued shares of Common Stock of the Corporation classified and designated as Sentinel Capital Opportunity Fund Class C are re-classified as shares of authorized but unissued Common Stock without further classification or designation as to class or series. THIRD: Immediately before these Articles Supplementary are accepted for record by the SDAT, the total number of number of authorized shares of Common Stock is 2,350,000,000, of which 55,000,000 are shares of Common Stock without further classification or designation and 2,295,000,000 are shares of Common Stock classified and designated as follows: Class A Number of Shares Allocated Sentinel Balanced Fund 40,000,000 Sentinel Capital Growth Fund 40,000,000 Sentinel Capital Opportunity Fund 40,000,000 Sentinel Common Stock Fund 75,000,000 Sentinel Conservative Allocation Fund 20,000,000 Sentinel Georgia Municipal Bond Fund 40,000,000 Sentinel Government Securities Fund Sentinel Growth Leaders Fund Sentinel High Yield Bond Fund Sentinel International Equity Fund Sentinel Mid Cap Growth Fund Sentinel Mid Cap Value Fund Sentinel Short Maturity Government Fund Sentinel Small Company Fund Sentinel U.S. Treasury Money Market Fund Class B Number of Shares Allocated Sentinel Balanced Fund Sentinel Capital Opportunity Fund Sentinel Common Stock Fund Sentinel Conservative Allocation Fund Sentinel High Yield Bond Fund Sentinel International Equity Fund Sentinel Mid Cap Growth Fund Sentinel Small Company Fund Sentinel U.S. Treasury Money Market Fund Class C Number of Shares Allocated Sentinel Balanced Fund Sentinel Capital Growth Fund Sentinel Capital Opportunity Fund Sentinel Common Stock Fund Sentinel Conservative Allocation Fund Sentinel Government Securities Fund Sentinel Growth Leaders Fund Sentinel High Yield Bond Fund Sentinel International Equity Fund Sentinel Mid Cap Growth Fund Sentinel Mid Cap Value Fund Sentinel Short Maturity Government Fund Sentinel Small Company Fund Class D Number of Shares Allocated Sentinel Balanced Fund Class I Number of Shares Allocated Sentinel Common Stock Fund Sentinel Georgia Municipal Bond Fund Sentinel Government Securities Fund Sentinel Mid Cap Value Fund FOURTH: Immediately after these Articles Supplementary are accepted for record by the SDAT, the total number of number of authorized shares of Common Stock is 2,350,000,000, of which 175,000,000 are shares of Common Stock without further classification or designation and 2,175,000,000 are shares of Common Stock classified and designated as follows: Class A Number of Shares Allocated Sentinel Balanced Fund Sentinel Capital Growth Fund Sentinel Common Stock Fund Sentinel Conservative Allocation Fund Sentinel Georgia Municipal Bond Fund Sentinel Government Securities Fund Sentinel Growth Leaders Fund Sentinel High Yield Bond Fund Sentinel International Equity Fund Sentinel Mid Cap Growth Fund Sentinel Mid Cap Value Fund Sentinel Short Maturity Government Fund Sentinel Small Company Fund Sentinel U.S. Treasury Money Market Fund Class B Number of Shares Allocated Sentinel Balanced Fund Sentinel Common Stock Fund Sentinel Conservative Allocation Fund Sentinel High Yield Bond Fund Sentinel International Equity Fund Sentinel Mid Cap Growth Fund Sentinel Small Company Fund Sentinel U.S. Treasury Money Market Fund Class C Number of Shares Allocated Sentinel Balanced Fund Sentinel Capital Growth Fund Sentinel Common Stock Fund Sentinel Conservative Allocation Fund Sentinel Government Securities Fund Sentinel Growth Leaders Fund Sentinel High Yield Bond Fund Sentinel International Equity Fund Sentinel Mid Cap Growth Fund Sentinel Mid Cap Value Fund Sentinel Short Maturity Government Fund Sentinel Small Company Fund Class D Number of Shares Allocated Sentinel Balanced Fund 20,000,000 Class I Number of Shares Allocated Sentinel Common Stock Fund 40,000,000 Sentinel Georgia Municipal Bond Fund 40,000,000 Sentinel Government Securities Fund 40,000,000 Sentinel Mid Cap Value Fund 40,000,000 FIFTH: The undersigned Vice President of the Corporation acknowledges these Articles Supplementary to be the corporate act of the Corporation and, as to all matters or facts required to be verified under oath, the undersigned Vice President acknowledges that, to the best of his knowledge, information and belief, these matters and facts are true in all material respects and that this statement is made under the penalties for perjury. IN WITNESS WHEREOF, the Corporation has caused these Articles Supplementary to be signed in its name and on its behalf by its Vice President and attested by its Secretary as of the 2nd day of April, 2007. ATTEST: By /s/ Kerry A. Jung Kerry A. Jung Secretary SENTINEL GROUP FUNDS, INC. By /s/ Thomas P. Malone Thomas P. Malone Vice President
